DETAILED ACTION
The instant application having application No 16/476056 filed on 11/06/2020is presented for examination by the examiner.

Examiner Notice
Claim 1 would be allowable if (i) claim 2 or 14 is incorporated into the independent claim 1.
Claim 16 would be allowable if (i) claim 2 or 14 is incorporated into the independent claim 16.
Claim 23 would be allowable if (i) claim 2 or 14 is incorporated into the independent claim 23.

Response to Argument
Applicant’s arguments with respect to claims 1-8 and 12-20 have been considered. However, Examiner respectfully disagrees with Applicant’s arguments and would like to provide a further clarification regarding the interpretation of the cited references.
In response to the argument on page 1-3, 14, 16, 23 and 34-36 of Applicant’s Remark, “the new configuration parameter being configured by the second network entity according to indication information of an anchor change operation of changing an anchor from the first network entity to the second network entity”. 
after receipt of an optional acknowledgement from the third RAN entity, the first RAN entity informs the core network in signaling that the user plane anchor has been changed to the third RAN entity, after signaling, the core network forwards the data packets intended for the UE to the third RAN entity, which encrypts and distributes the data packets on the changed split bearer-in a similar for the second RAN entity to the first RAN entity and the UE, the first RAN entity forwards the encrypted data packets as received from the third RAN entity to the UE” according to AXELSSON’s disclosure.
As stated in AXELSSON’s – page 6, par (0084), line 1-10, after receipt of an optional acknowledgement from the third RAN entity, the first RAN entity informs the core network in signaling that the user plane anchor has been changed to the third RAN entity, after signaling, the core network forwards the data packets intended for the UE to the third RAN entity, which encrypts and distributes the data packets on the changed split bearer-in a similar for the second RAN entity to the first RAN entity and the UE, the first RAN entity forwards the encrypted data packets as received from the third RAN entity to the UE. 
On page 11 of Applicant’s Remark, The examiner would like to further explain also see par (0082), lines 1-10,  see Fig 8 shows a signaling of changing the user plane anchor node. The performed in the context of any of the change of the user plane anchor node9wherein in the broadest interpretation the anchor node change information includes the changing information of the first network entity to the second network entity), a connection between the UE and the second RAN entity. 
AXELSSON’s disclosure still covers the limitations of claim 1, 16 and 23.  Therefore, Examiner respectfully disagrees with Applicant's arguments.
Therefore, Examiner respectfully disagrees with Applicant's arguments.
Thus, AXELSSON’s and Hampel’s disclosures still cover the limitations of claims 1, 16, and 23. Therefore, Examiner respectfully disagrees with Applicant's arguments.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 16, 23 and 34-36 rejected under 35 U.S.C. 103 as being unpatentable over AXELSSON et al. (US 20200053809, Feb. 13, 2020) in view of Hampel et al. (US 20160135107, May 12, 2016).

Regarding Claim 1, AXELSSON discloses a method for network entity handover, comprising receiving a new configuration parameter of a second network entity that is connected to a terminal (page 2, par (0016), line 1-10, triggering setup of a flow control receiver entity for a flow control link between an RLC entity of the first RAN entity and a PDCP entity of the second RAN entity. The flow control receiver entity configured for communication with a flow control transmitter entity on the second RAN entity), 
(page 3, par (0046), line 1-10, each of the RAN entities is configured to be connected to the terminal device), 
the new configuration parameter being configured by the second network entity according to indication information of an anchor change operation of changing an anchor from the first network entity to the second network entity, and the indication information being transmitted by the first network entity(page 6, par (0084), line 1-10, after receipt of an optional acknowledgement from the third RAN entity, the first RAN entity informs the core network in signaling that the user plane anchor has been changed to the third RAN entity, after signaling, the core network forwards the data packets intended for the UE to the third RAN entity, which encrypts and distributes the data packets on the changed split bearer-in a similar for the second RAN entity to the first RAN entity and the UE, the first RAN entity forwards the encrypted data packets as received from the third RAN entity to the UE).
AXELSSON discloses all aspects of the claimed invention, except when the new configuration parameter takes effect, not performing reset and/or reestablishment of bottom layer transmission, and transmitting an anchor change confirmation message to the second network entity.
Hampel is the same field of invention teaches when the new configuration parameter takes effect, not performing reset and/or reestablishment of bottom layer transmission, and transmitting an anchor change confirmation message to the second network entity (page 17, line 1-10, transmitting a message through the wireless mesh network to a managing entity of the radio access network, wherein the message effects a change in current serving local anchor from the first local anchor to the second local anchor(anchor change confirmation message)).
AXELSSON and Hampel are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transmitting an anchor change confirmation message to the second network entity the teaching of AXELSSON to include the message effects a change in current serving local anchor from the first local anchor to the second local anchor the teaching of Hampel because it is providing broadband Internet access to mobile stations, where an air interface the radio-based communication link between a mobile station and an active base station.
Regarding Claim 16, AXELSSON discloses method for network entity handover, comprising: transmitting, by a first network entity that is connected to a terminal to a second network entity (page 2, par (0016), line 1-10, triggering setup of a flow control receiver entity for a flow control link between an RLC entity of the first RAN entity and a PDCP entity of the second RAN entity. The flow control receiver entity configured for communication with a flow control transmitter entity on the second RAN entity), 
receiving, by the first network entity, a new configuration parameter returned by the second network entity according to the indication information(page 2, par (0016), line 1-10, triggering setup of a flow control receiver entity for a flow control link between an RLC entity of the first RAN entity and a PDCP entity of the second RAN entity. The flow control receiver entity configured for communication with a flow control transmitter entity on the second RAN entity).
AXELSSON discloses all aspects of the claimed invention, except connected to the terminal, indication information of an anchor change operation of changing an anchor from the first network entity to the second network entity; transmitting, by the first network entity, the new configuration parameter to the terminal, the new configuration parameter being used to enable the terminal to perform a new configuration according to the configuration parameter, and to switch the anchor to the second network entity after the new configuration is completed.
Hampel is the same field of invention teaches connected to the terminal, indication information of an anchor change operation of changing an anchor from the first network entity to the second network entity (page 17, line 1-10, transmitting a message through the wireless mesh network to a managing entity of the radio access network, wherein the message effects a change in current serving local anchor from the first local anchor to the second local anchor (anchor change confirmation message));
transmitting, by the first network entity, the new configuration parameter to the terminal, the new configuration parameter being used to enable the terminal to perform a new configuration according to the configuration parameter, and to switch the anchor to the second network entity after the new configuration is completed(page 8, par(0079), line 1-10, Upon receipt of an anchor-migration request message, a local anchor initiate an anchor-migration procedure for the UE to inform the global anchor to switch packet delivery to the new local anchor).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transmitting an anchor change confirmation message to the second network entity the teaching of AXELSSON to include the message effects a change in current serving local anchor from the first local anchor to the second local anchor the teaching of Hampel because it is providing broadband Internet access to mobile stations, where an air interface the radio-based communication link between a mobile station and an active base station.
17-22. (Cancelled).
Regarding Claim 23, AXELSSON discloses a method for network entity handover, comprising: receiving, by a second network entity that is connected to a terminal (page 2, par (0016), line 1-10, triggering setup of a flow control receiver entity for a flow control link between an RLC entity of the first RAN entity and a PDCP entity of the second RAN entity. The flow control receiver entity configured for communication with a flow control transmitter entity on the second RAN entity), indication information of an anchor change operation of changing an anchor from a first network entity to the second network entity, and the indication information being transmitted by the first network entity that is connected to the terminal(page 6, par (0084), line 1-10, after receipt of an optional acknowledgement from the third RAN entity, the first RAN entity informs the core network in signaling that the user plane anchor has been changed to the third RAN entity, after signaling, the core network forwards the data packets intended for the UE to the third RAN entity, which encrypts and distributes the data packets on the changed split bearer-in a similar for the second RAN entity to the first RAN entity and the UE, the first RAN entity forwards the encrypted data packets as received from the third RAN entity to the UE); and
returning a new configuration parameter to the first network entity according to the indication information(page 2, par (0016), line 1-10, triggering setup of a flow control receiver entity for a flow control link between an RLC entity of the first RAN entity and a PDCP entity of the second RAN entity. The flow control receiver entity configured for communication with a flow control transmitter entity on the second RAN entity). 
AXELSSON discloses all aspects of the claimed invention, except transmitting the new configuration parameter to the terminal by the first network entity, the new configuration parameter being used to enable the terminal to perform a new configuration according to the new configuration parameter, and to switch the anchor to the second network entity after the new configuration is completed.
Hampel is the same field of invention teaches transmitting the new configuration parameter to the terminal by the first network entity, the new configuration parameter being used to enable the terminal to perform a new configuration according to the new configuration parameter, and to switch the anchor to the second network entity after the new configuration is completed (page 8, par(0079), line 1-10, Upon receipt of an anchor-migration request message, a local anchor initiate an anchor-migration procedure for the UE to inform the global anchor to switch packet delivery to the new local anchor).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transmitting an anchor change confirmation message to the second network entity the teaching of AXELSSON to include the message effects a change in current serving local anchor from the first local anchor to the second local anchor the teaching of Hampel because it is providing broadband Internet access to mobile stations, where an air interface the radio-based communication link between a mobile station and an active base station.

Regarding Claim 34, AXELSSON discloses a terminal, comprising: a memory, a processor, and a computer program stored in the memory and configured to be executed by the processor, wherein the processor is configured to execute the computer program to implement the method according to claim 1(page 2, par (0027), line 1-10, a computer program product comprising program code portions to perform the steps of any of the methods presented herein when executed on one or more processors).

Regarding Claim 35, AXELSSON discloses a network entity device, comprising: a memory, a processor, and a computer program stored in the memory and configured to be executed by the processor, wherein the processor is configured to execute the computer program to implement the method according to claim 16 (page 2, par (0027), line 1-10, a computer program product comprising program code portions to perform the steps of any of the methods presented herein when executed on one or more processors).

Regarding Claim 36, AXELSSON discloses a network entity device, comprising: a memory, a processor, and a computer program stored in the memory and configured to be executed by the processor, wherein the processor is configured to execute the computer program to implement the method according to claim 23 (page 2, par (0027), line 1-10, a computer program product comprising program code portions to perform the steps of any of the methods presented herein when executed on one or more processors).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Q Ngo can be reached on 57-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464